El Juez Asociado Señor Fuster Berlingeri
emitió la opinión del Tribunal.
Nos toca determinar si procedía la expedición de un in-terdicto preliminar para prohibir unas manifestaciones de *930protesta realizadas en los predios de un centro comercial privado sin la autorización de sus dueños.
I
Al momento de ocurrir los hechos del caso, la deman-dante recurrida, Empresas Puertorriqueñas de Desarrollo, Inc. (en adelante Empresas), una corporación organizada al amparo de las leyes del Estado Libre Asociado de Puerto Rico, era la propietaria del centro comercial Mayagüez Malí, localizado en el Km. 15.4 de la carretera estatal Núm. 2, en un predio de más de cien (100) cuerdas de terreno. En dicho centro existían entonces aproximada-mente ciento cuarenta y nueve (149) locales comerciales, que ocupaban alrededor de un millón cien mil (1,100,000) pies cuadrados de espacio rentable. Entre los estableci-mientos del centro comercial que ofrecían servicios a sus visitantes se encontraban: varias tiendas para la venta de ropa y calzado, una zapatería, una tienda de juguetes, una tienda para la venta de teléfonos, varios bancos y restau-rantes, un supermercado, una lavandería, varios salones de belleza y de barbería, varias agencias de viajes, una tienda para la venta de equipo para computadoras, una librería, una farmacia, un centro de juegos de diversión, varias salas de cine, un garaje para la reparación y venta de piezas de automóviles y una estación de gasolina. El centro comercial también poseía unos cinco mil (5,000) es-pacios de estacionamiento para vehículos de motor. Exis-tían varias vías internas para el tránsito vehicular y peatonal. Tenía seis (6) entradas principales que daban ac-ceso directo a sus pasillos interiores, y puertas adicionales de entrada y salida que daban acceso al interior del centro comercial desde los estacionamientos a través de los locales comerciales. Además, dentro del centro comercial refe-rido existía un cuartel de la Policía de Puerto Rico, una oficina de la Autoridad de Energía Eléctrica y otra del De-*931partamento de Estado, en la cual se atendían solicitudes de pasaportes.
Como parte del Mayagüez Malí, Empresas tenía dos (2) locales alquilados a la Puerto Rico Telephone Company (en adelante P.R.T.C.), que era entonces una corporación pública. Uno de esos locales la compañía telefónica lo había dedicado a su oficina comercial y el otro a su Departamento de Tráfico de la Región Oeste. Ambos locales tenían puer-tas de entrada y salida que daban acceso directo a dichos locales desde sus respectivas áreas de estacionamiento. Entre los asuntos que la P.R.T.C. atendía en la oficina co-mercial se incluían el pago y cobro de deudas, las altas y bajas del servicio telefónico y las querellas respecto a dicho servicio. Esta oficina comercial era la única facilidad de la P.R.T.C. en todo el Municipio de Mayagüez que sus abona-dos y clientes podían utilizar con respecto a los asuntos referidos.
El 27 de mayo de 1998, el Gobernador de Puerto Rico anunció al país la venta de la P.R.T.C. Como consecuencia de ello, el 18 de jimio de 1998, la Unión Independiente de Empleados Telefónicos (en adelante la U.I.E.T.) y la Her-mandad Independiente de Empleados Telefónicos (en ade-lante la H.I.E.Tel.), cuyo patrono era la P.R.T.C., iniciaron un paro y una huelga indefinida, y abandonaron los cen-tros de trabajo. En respaldo de la acción de estas dos unio-nes se solidarizó el Comité Amplio de Organizaciones Sin-dicales (en adelante C.A.O.S.), que agrupaba diversas entidades sindicales que apoyaban el sentir de los emplea-dos unionados de la P.R.T.C.
En la misma fecha referida, miembros de todas las agrupaciones mencionadas antes (los manifestantes) ini-ciaron una manifestación de protesta contra la venta de la P.R.T.C. en los predios del centro comercial Mayagüez Malí aledaños a las oficinas de esa compañía. Portando pancar-tas alusivas a su protesta, los manifestantes se colocaron en pequeños grupos en aquella parte del centro comercial *932contigua a las puertas de acceso a las oficinas de la P.R.T.C. Igualmente, en dicho lugar colocaron cobertizos para refu-giarse del sol, sillas, neveras portátiles y alimentos.
El gerente del centro comercial requirió a los manifes-tantes que abandonaran el área del estacionamiento donde se encontraban, advirtiéndoles que ésta era una propiedad privada y que ellos no estaban autorizados a realizar tal actividad en ese lugar. Ante la negativa de los manifestan-tes de abandonar el lugar referido, el mismo día 18 de ju-nio de 1998, Empresas presentó ante el Tribunal de Pri-mera Instancia una demanda contra aquellos. Empresas solicitó a ese foro la concesión de un entredicho provisional, así como un interdicto preliminar y uno permanente. Adujo Empresas que las manifestaciones referidas se realizaban sin su autorización o permiso, que afectaban sus intereses y que constituían una violación a su derecho constitucional al disfrute de su propiedad.
El foro de instancia pautó una conferencia entre los abo-gados de las partes para el 24 de junio de 1998 y señaló una vista para atender la solicitud del interdicto prelimi-nar para el 29 de junio. Las partes sometieron sus respec-tivos memorandos de derecho el 1ro de julio de 1998 y el caso quedó sometido para la consideración del tribunal.
El 3 de julio de 1998, el Tribunal de Primera Instancia notificó una extensa sentencia en la cual analizó la norma-tiva pertinente al asunto en cuestión. Declaró sin lugar la petición de interdicto preliminar “en cuanto a ordenar la salida de los [manifestantes] del centro comercial”. El foro de instancia determinó, inter alia, que Empresas no había presentado prueba alguna de que hubiese sufrido daños a la propiedad o de que hubiesen ocurrido actos de violencia o de obstrucción a la entrada del público al centro comercial. Determinó, además, que tampoco se había pre-sentado “prueba alguna de pérdida de ingresos o efectos económicos perjudiciales que guarden relación con la manifestación”. En cuanto a la manera en la que se reali-*933zaron las manifestaciones, señaló el foro de instancia, en lo pertinente, que:
... las actividades de los manifestantes!,] como regla general!,] se han llevado a cabo en el área de la acera, calle y estacionamiento frente a las oficinas alquiladas a la P.R.T.C. Todas las manifestaciones han ocurrido en el exterior del edifi-cio principal. Como regla general [,] los manifestantes se han mantenido en forma ordenada y pacífica. (Enfasis suplido.)
No obstante, el foro de instancia encontró probado que en una ocasión, el 25 de junio de 1998, el área ocupada por los manifestantes se había extendido hasta un local ale-daño ocupado por un banco que no pudo ofrecer los servi-cios de autoventanilla, mientras el espacio estuvo ocupado por los manifestantes. En esa ocasión, los participantes utilizaron altoparlantes y "entonaron coros y estribillos, alusivos a la venta de la telefónica, la privatización, el go-bierno y en ocasiones utilizaron lenguaje mal sonante y ofensivo”. Al reconocer que “tal tipo de manifestación rui-dosa y con estribillos disonantes interrumpe la tranquili-dad de los usuarios” y que “[l]a armonía de los intereses en disputa puede lograrse evitando los demandados tal tipo de manifestación”, el tribunal permitió la continuación de las protestas “de forma pacífica, ordenada y sin ruidos in-necesarios en el área que da acceso del estacionamiento a las puertas de la Oficina Comercial y de Tráfico de la P.R.T.C.”. Razonó dicho foro que ordenar el desalojo de los manifestantes de los predios del centro comercial “tornaría académico su reclamo”, porque estarían “impedidos de lle-var su mensaje a quienes acuden a las oficinas en bús-queda de servicio”.
En cuanto al uso del centro comercial, el foro de instan-cia determinó que Empresas había aceptado que el centro comercial se había utilizado antes para actividades no re-lacionadas directamente con los locales comerciales tales como la exhibición de cómo se fabrica una cerveza, espec-táculos musicales y un circo de diversiones; actividades *934que se llevaban a cabo normalmente fuera del horario de venta en las tiendas. De igual forma, el foro de instancia encontró probado que Empresas había alquilado sus locales antes para la ubicación de centros de información par-ticulares con fines no comerciales. Específicamente deter-minó que había alquilado un espacio a personas que abogaban a favor de la construcción en Mayagüez de la planta de energía Cogentrix. También determinó que Em-presas no poseía normas escritas que definiesen el nivel de sonido permitido en el centro comercial, y que anterior-mente había permitido el uso de altoparlantes dentro y fuera del centro comercial. Finalmente, el foro de instancia determinó que Empresas no tenía normas escritas que pro-hibiesen manifestaciones como las de este caso en los pre-dios del centro comercial.
Inconformes con la determinación del foro de instancia, el 9 de julio de 1998 Empresas acudió ante el Tribunal de Circuito de Apelaciones mediante un recurso de certiorari. Dicho foro emitió una sentencia el 17 de julio de 1998, ex-pidió el recurso y revocó el dictamen del tribunal de instancia. Declaró con lugar la solicitud del interdicto pre-liminar y ordenó el “cese y desista inmediato de las activi-dades de [los manifestantes] dentro de los predios y edifi-cios del Mayagüez Malí” hasta la disposición final del litigio. Dispuso que los manifestantes podían realizar sus expresiones de protesta en áreas aledañas al centro comercial. Además, el tribunal apelativo ordenó al foro de instancia la celebración de una vista el 24 de julio de 1998 para adjudicar la solicitud de interdicto permanente. Dicho foro concluyó que el tribunal de instancia “no realizó un ponderado balance de equidad sopesando los intereses de las partes, como paso previo a adjudicar en forma final el asunto crucial sobre si el Mayagüez Mall era una plaza pública, según había sido alegado por [los manifestantes] ...y, por ende, efectivamente un foro público”.
*935Inconformes con el dictamen referido, el 23 de julio de 1998, la U.I.E.T. y la H.I.E.Tel. acudieron ante nos me-diante un recurso de certiorari acompañado de una moción en auxilio de jurisdicción. Plantearon que el Tribunal de Circuito de Apelaciones había errado al emitir el injunction preliminar. En la misma fecha, Empresas también compa-reció ante nos y solicitó la desestimación del recurso de certiorari instado por los manifestantes.
El 24 de julio de 1998, expedimos el recurso solicitado por los peticionarios. En auxilio de nuestra jurisdicción, ordenamos la suspensión de los procedimientos en el Tribunal de Circuito de Apelaciones, y dejamos sin efecto su dictamen del 17 de julio de 1998. Permitimos así que con-tinuaran las manifestaciones en cuestión. Además, autori-zamos al Tribunal de Primera Instancia a continuar en forma expedita con los procedimientos relativos al inter-dicto permanente solicitado por Empresas, conforme a su dictamen de 3 de julio de 1998.
El 6 de diciembre de 1998 acogimos como su alegato el recurso de certiorari presentado por los peticionarios el 23 de julio de 1998 y el 22 de enero de 1999, Empresas pre-sentó el suyo. Con el beneficio de la comparecencia de am-bas partes, procedemos a resolver.
HH HH

Academicidad

El 2 de agosto de 1999, el foro de instancia desestimó la petición de injunction permanente que tenía pendiente en este caso. Determinó que en vista de que la P.R.T.C., ya había sido vendida, y de que las manifestaciones de pro-testa en el centro comercial habían concluido, “resolver la controversia hoy inexistente seria emitir una opinión con-sultiva a la empresa demandante en torno a la legalidad y legitimidad de protestas o demostraciones pacíficas en los *936predios de un Centro Comercial”. (Énfasis suplido.) El tribunal de instancia emitió este dictamen a pesar de que tanto Empresas como las organizaciones demandadas pre-sentaron sendos escritos oponiéndose a que el caso fuese desestimado por academicidad.
Inconforme con el dictamen de instancia referido, el 3 de septiembre de 1999 Empresas presentó un recurso de ape-lación ante el Tribunal de Circuito de Apelaciones y el 31 de marzo de 2000 el foro apelativo notificó su denegatoria del recurso aludido. Empresas recurrió entonces ante nos y su recurso sobre el injunction permanente se encuentra pendiente de nuestra oportuna consideración.
Aunque ninguna de las partes nos ha planteado que el recurso particular del caso de autos a su vez se haya tornado académico, conviene hacer un breve señalamiento so-bre el particular, para que no haya duda sobre nuestra jurisdicción.
En pronunciamientos previos hemos indicado que un caso se torna académico cuando su condición de controversia viva y presente sucumbe ante el paso del tiempo. P.P.D. v. Gobernador I, 139 D.P.R. 643 (1995); Asoc. de Periodistas v. González, 127 D.P.R. 704 (1991); Noriega v. Gobernador, 122 D.P.R. 650 (1988); El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988).
Los tribunales pierden su jurisdicción sobre un caso por aca-demicidad cuando ocurren cambios durante el trámite judicial de una controversia particular que hacen que ésta pierda su actualidad, de modo que el remedio que pueda dictar el tribunal no ha de llegar a tener efecto real alguno en cuanto a esa controversia. Con esta limitación sobre el poder de los tribuna-les, se persigue evitar el uso innecesario de los recursos judicia-les y obviar pronunciamientos autoritativos de los tribunales que resulten superfluos. C.E.E. v. Depto. de Estado, 134 D.P.R. 927, 935-936 (1993); Com. de la Mujer v. Srio. de Justicia, 109 D.P.R. 715, 724-725 (1980).
Ahora bien, existen situaciones especiales en las cuales los tribunales pueden atender un caso que se ha *937tornado académico. Es decir, hemos reconocido antes que existen varias excepciones a la doctrina de academicidad. Una de ellas es cuando en un casó se plantea una cuestión recurrente; es decir, susceptible de volver a ocurrir pero que, por la naturaleza efímera de los hechos que provocan la cuestión, es difícil que logre ser dilucidada por los tribunales. Noriega v. Hernández Colón, 135 D.P.R. 406 (1994); C.E.E. v. Depto. de Estado, supra; El Vocero v. Junta de Planificación, 121 D.P.R. 115 (1988); Asoc. de Periodistas v. González, supra; Com. de la Mujer v. Srio. de Justicia, supra.
En el caso de autos, las manifestaciones específicas que dieron lugar al recurso ante nos han cesado ya, por lo que podría estimarse que la controversia concreta que nos con-cierne aquí sobre el injunction preliminar se ha tornado académica. No obstante, es evidente que la cuestión novel e importante que este pleito presenta, de si agrupaciones como las peticionarias pueden llevar a cabo manifestacio-nes como las del caso de autos en un centro comercial pri-vado, cuando sus dueños se oponen a tales actos, es una que con razonable probabilidad ha de surgir de nuevo. El acto de expresión pública impugnado puede volver a con-cluir antes de que la cuestión referida haya sido dilucidada judicialmente en los méritos. Tal como ha sucedido en el caso de autos, la controversia aludida entre los manifes-tantes y el centro comercial puede presentarse otra vez y la situación concreta que la ocasiona puede volver a desapa-recer mientras el caso es examinado por los tribunales.(1) En tales circunstancias, si no pasamos juicio sobre la con-troversia referida aunque haya terminado la manifesta-ción, quedaría conculcada así nuestra función revisora.
En efecto, el importante asunto que tenemos planteado *938en el caso de autos, ha estado ya antes ante los tribunales del país sin que se haya podido resolver en sus méritos.(2) En el caso anterior referido se intentó impedir otras mani-festaciones realizadas precisamente en los predios del cen-tro comercial Mayagüez Mall. Al igual que como ocurrió en el caso ante nos ahora, Empresas había alquilado un local a la Autoridad de Energía Eléctrica (en adelante la A.E.E.) para la operación de una oficina comercial de servicio al público. El 30 de marzo de 1995, a raíz de una disputa obrero-patronal, empleados de la A.E.E. pertenecientes a la Unión de Trabajadores de la Industria Eléctrica y Riego de Puerto Rico (en adelante la U.T.I.E.R.) realizaron mani-festaciones de protesta contra la A.E.E. dentro del Maya-güez Malí. Como consecuencia de ello, el día siguiente, Em-presas presentó una acción ante el Tribunal de Primera Instancia, Sala Superior de Mayagüez, y solicitó que se emitiese un entredicho provisional, así como un interdicto preliminar y uno permanente. Luego de la concesión del entredicho provisional y de varios trámites apelativos, el foro de instancia resolvió que la acción de Empresas se había tornado académica en vista de que las manifestacio-nes de la U.T.I.E.R. habían terminado para el tiempo en que el tribunal se disponía a dilucidar el caso. Por ende, desestimó la acción de Empresas, sin resolver la impor-tante controversia constitucional que se le había planteado. El Tribunal de Circuito de Apelaciones confirmó dicho dictamen. No cabe dudas, pues, que tenemos ante nos una clara situación de una controversia recurrente, que es una de las excepciones bien conocidas a la doctrina de la cuestión académica. Resolvemos, pues, que tenemos juris-dicción para dilucidar el importante asunto ante nos.
Debe quedar claro que ésta no es la primera vez que *939consideramos la validez de los actos de protesta después que dichos actos han cesado definitivamente. En E.L.A. v. Rivera Rivera, 105 D.P.R. 640 (1977), un grupo de personas montaron mi piquete de protesta en las inmediaciones de la Fortaleza, la residencia oficial del Gobernador de Puerto Rico. El Tribunal Superior, a instancias del Estado, expidió un injunction que si bien salvaguardaba el derecho a la libre expresión de los manifestantes aludidos, limitaba a la vez las horas del día en las que se podían celebrar los actos de protesta y fijaba otras restricciones afines. Los manifes-tantes apelaron de inmediato ante nos, cuestionando las limitaciones impuestas mediante el injunction referido. Inicialmeiite rehusamos suspender el injunction pendiente la apelación. Posteriormente, año y medio después de haber terminado los actos de protesta en cuestión, ejercimos nues-tra jurisdicción y adjudicamos la validez del “injunction” referido. Igual hicimos con respecto a un injunction preli-minar y permanente que había sido procurado en relación con un piquete, luego de éste haber concluido, en E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975). Procede, pues, que en el caso de autos actuemos del mismo modo.
Pasemos entonces a examinar el alcance que tiene nues-tra garantía constitucional de la libertad de expresión en centros comerciales privados como el Mayagüez Malí.
III
Esta es la primera vez que tenemos la oportunidad de expresarnos sobre la aplicación del derecho constitucional a la libertad de expresión en los centros comerciales privados. Por tratarse de un asunto novel en nuestra juris-dicción, es menester considerar los precedentes del Tribunal Supremo de Estados Unidos que puedan ser vinculan-tes, y a la vez tomar en cuenta por su valor persuasivo la *940jurisprudencia pertinente de otras jurisdicciones estatales. (3)

A. Las decisiones del Tribunal Supremo de Estados Unidos

La jurisprudencia del Tribunal Supremo de Estados Unidos relacionada al asunto que aquí nos concierne co-menzó con la histórica decisión de ese Foro en Marsh v. Alabama, 326 U.S. 501 (1946). En ésta se resolvió que en un pueblo operado por una compañía privada (company town), en el cual ésta era dueña de los edificios, aceras, calles, tiendas, entre otros, regía la Primera Enmienda de la Constitución federal. Se determinó que tal lugar era el equivalente funcional de cualquier otro pueblo norteameri-cano, por lo que en sus predios no podía prohibirse la dis-tribución de material religioso, aunque dichos predios fue-sen propiedad privada.
El análisis utilizado en Marsh v. Alabama, supra, fue aplicado nuevamente en Food Employees v. Logan Valley Plaza, 391 U.S. 308 (1968). En esta ocasión, el Tribunal Supremo federal reconoció el derecho de unos trabajadores a realizar demostraciones en un centro comercial privado frente a una tienda contra cuyos dueños aquellos mante-nían una contienda laboral. El Alto Foro federal resolvió que, al igual que en Marsh v. Alabama, supra, las caracte-rísticas del centro comercial en cuestión lo convertían en el equivalente funcional de un pueblo común, por lo que le eran aplicables las disposiciones de la citada Primera En-mienda de la Constitución de Estados Unidos.
Unos años más tarde, la postura del Tribunal Supremo norteamericano con respecto a la aplicación de la referida Primera Enmienda a centros comerciales varió dramáticamente. La nueva trayectoria comenzó con Lloyd Corp. v. Tanner, 407 U.S. 551 (1972). Contrario a su deter-*941minación en Food Employees v. Logan Plaza, supra, en este caso el Tribunal Supremo federal se negó a reconocer el derecho de un grupo de personas opuestas a la guerra de Vietnam a distribuir propaganda relacionada con sus ideas en los predios de un centro comercial. Se resolvió en ese caso que lá actividad referida no era afín con el propósito comercial del establecimiento, y que los manifestantes te-nían otros medios eficaces para difundir su mensaje tales como el uso de las calles públicas adyacentes al centro comercial.
Luego, en Hudgens v. NLRB, 424 U.S. 507 (1976), el Tribunal Supremo de Estados Unidos fue aún más lejos. En este caso la controversia giraba en tomo a las activida-des de protesta que realizaron los empleados unionados de un almacén contra sus dueños, por éstos no aceptar ciertas peticiones sometidas por la unión. Los empleados realiza-ron las manifestaciones en cuestión frente a una tienda de su patrono que estaba localizada en un centro comercial, aunque el almacén donde ellos trabajaban estaba ubicado fuera de los predios del centro comercial. Luego de revocar expresamente lo resuelto en Food Employees v. Logan Plaza, supra, por entender que era incompatible con lo que se había decidido en Lloyd Corp. v. Tanner, supra, el más Alto Foro federal resolvió que las garantías provistas por la Primera Enmienda de la Constitución federal sólo apli-can a situaciones en las que existe una acción estatal {state action). Razonó el Tribunal que, por la ausencia de acción estatal en ese caso, la Primera Enmienda no protegía a los manifestantes. No obstante, señaló expresamente que un estado podía darle una protección a la libertad de expresión conferida por su propia constitución que fuese más amplia que la de la Primera Enmienda federal y aplicarla incluso a personas o corporaciones privadas.
Cuatro (4) años después de sus pronunciamientos en Hudgens v. NLRB, supra, el Tribunal Supremo federal se enfrentó a una decisión del Tribunal Supremo de Califor*942nia, mediante la cual dicho foro extendió la aplicación de la libertad de expresión de ese estado a un centro comercial privado. En Pruneyard Shopping Center v. Robins, 447 U.S. 74 (1980), un grupo de estudiantes.de escuela superior había colocado una mesa en un centro comercial de California con el propósito de distribuir información y soli-citar firmas para una petición pública. Los estudiantes tu-vieron que abandonar el lugar donde estaban ubicados luego de que un guardia de seguridad les informó que su actividad era contraria a las reglas del centro comercial. Dichas reglas prohibían la celebración de actividades pú-blicas en el centro que no estuviesen relacionadas directa-mente con su propósito comercial. Los estudiantes aludidos instaron acción en un tribunal estatal contra los dueños del centro comercial por la alegada violación a su derecho a la libertad de expresión conferídoles tanto por la Constitu-ción federal como por la estatal. El foro de instancia deter-minó que los estudiantes no tenían razón en su reclamo de libertad de expresión en el centro comercial bajo ninguna de las dos constituciones. El tribunal apelativo confirmó dicha determinación. En revisión, el Tribunal Supremo de California revocó a los tribunales inferiores. Dictaminó que la Constitución de California protegía la expresión de ideas y actividades como las realizadas por los estudiantes, cuando se ejercían razonablemente en centros comerciales, aunque éstos fuesen privados, y que ello no afectaba los derechos de propiedad de sus dueños protegidos por la Constitución federal. Al confirmar el dictamen del más Alto Foro judicial de California, el Tribunal Supremo de Esta-dos Unidos reiteró expresamente la facultad de un tribunal supremo estatal, a la luz de la Constitución de ese estado, de ampliar la protección de los derechos constitucionales que confiere la Constitución de Estados Unidos. Añadió que, al ejercer dicha facultad, un estado puede imponer válidamente restricciones razonables a los derechos de pro-piedad privada siempre que con ello no contravenga al-*943guna de las protecciones específicas conferidas por la Cons-titución federal.
En resumen, pues, aunque el Tribunal Supremo de Estados Unidos ha limitado significativamente la aplicación de la Primera Enmienda de la Constitución federal, a los centros comerciales privados, también ha reconocido que las jurisdicciones estatales en estos casos pueden definir el ámbito del derecho de expresión al amparo de sus propias constituciones de una manera más amplia. Como veremos más adelante, jurisdicciones tan importantes como California, Nueva Jersey, Colorado, Oregon y Washington(4) así lo han hecho.

B. Los tribunales de estados con constituciones más am-plias

Como hemos indicado ya, el Tribunal Supremo de California ha resuelto que su propia Constitución protege el derecho de expresión de las personas en los centros comer-ciales privados. Robins v. Pruneyard Shopping Center, 592 P.2d 341 (Cal. 1979), confirmado en Pruneyard Shopping Center v. Robins, supra. Dicho tribunal también ha seña-lado que este derecho de expresión no es absoluto y puede estar sujeto a restricciones razonables de tiempo, lugar y manera impuestas por el centro comercial. Dicho foro ha reconocido expresamente, además, que aunque los dere-chos de propiedad de los dueños de los centros comerciales son importantes, al igual que ocurre con cualquier derecho individual, éstos están subordinados al interés colectivo. En Schwartz-Torrance Inv. Corp. v. Bakery & Con. Wkrs. U., 394 P.2d 921 (Cal. 1964), el Tribunal Supremo de California resolvió que los miembros de una unión tenían de-recho a realizar piquetes en las inmediaciones de una pa-*944nadería localizada en un centro comercial privado, aun contra la voluntad del dueño del centro comercial. En esa ocasión, las manifestaciones de protesta de la unión se rea-lizaron luego de que ésta trató infructuosamente de orga-nizar colectivamente a los empleados de la panadería. El más Alto Foro judicial de California concluyó lo siguiente:
[t]he prohibition of the picketing would in substance deprive the union of the opportunity to conduct its picketing at the most effective point of persuation: the place of the involved business. The interest of the union thus rests upon the solid substance of public policy and constitutional right; the interest of the plaintiff lies in the shadow cast by a property right worn thin by public usage. Schwartz-Torrance Inv. Corp. v. Bakery & Con. Wkrs. U., supra, pág. 926.
Cuatro años más tarde, el Tribunal Supremo de California resolvió el caso de Diamond v. Bland, 477 P.2d 733 (Cal. 1970). En esa ocasión el foro referido concluyó que los dueños de un centro comercial no podían prohibir en forma absoluta el ejercicio de los derechos de expresión de los que visitan tal centro a menos que ello obstaculice o interfiera sustancialmente con la operación normal del negocio de aquéllos. (5)
Otro estado que ha tenido ante sí la cuestión que nos ocupa aquí ha sido Colorado. En Bock v. Westminster Mall Co., 819 P.2d 55 (Colo. 1991), miembros de una asociación política instaron una acción contra los dueños de un centro comercial privado en la que alegaron que la política de pro-hibir la distribución de hojas sueltas en las áreas comunes del centro comercial violaba el derecho constitucional esta-tal a la libertad de expresión de los demandantes. En esa *945ocasión, el tribunal de mayor jerarquía de Colorado resol-vió que la participación económica del Estado en el desa-rrollo del centro comercial y la presencia en éste de varias agencias gubernamentales, incluyendo una subestación de la Policía de la ciudad, constituían suficiente intervención del Estado en la operación del centro comercial como para activar la cláusula constitucional estatal de libertad de expresión. Señaló dicho foro que la Constitución de Colorado prohibía a los dueños de un centro comercial restrin-gir el derecho del público que se congrega en las áreas co-munes de dicho lugar a expresarse pacíficamente sobre asuntos políticos. Puntualizó también el foro aludido que las áreas comunes del centro comercial en cuestión se ha-bían convertido en lugares de reunión y expresión pública, transformándose, para todo fin práctico, en un foro público. No obstante, se reconoció el derecho del centro comercial de establecer reglas razonables para restringir el tiempo, lugar y manera para realizar las actividades referidas.
En Lloyd Corporation v. Whiffen, 849 P.2d 446 (Or. 1993), el Tribunal Supremo de Oregon también reconoció el derecho de sus ciudadanos a solicitar firmas en las áreas comunes de un centro comercial privado, sujeto a restric-ciones razonables establecidas por el centro comercial so-bre el tiempo, lugar y manera de realizar tales actividades. Señaló dicho foro que:
... to prohibit the gathering of signatures on initiative petitions in the common areas of large shopping centers such as the Lloyd Center would “impinge on constitutional rights” conferred on the citizens of this state by the provisions of Article IV, section 1, of the Oregon Constitution.
It is true ... that the right under Article IV, section 1, to solicit signatures on initiative petitions is a form of speech and that there also are other forms of speech. We see no need in our opinion in this case to anticipate and discuss problems presented by other forms of speech. Lloyd Corporation v. Whiffen, supra, págs. 453-454.
En New Jersey Coalition v. J.M.B., 650 A.2d 757 (1994), *946también se aplicó la protección de la cláusula constitucio-nal de libertad de expresión de Nueva Jersey a los centros comerciales privados. En este caso una coalición de diver-sos grupos opuestos a la intervención de las fuerzas armadas de Estados Unidos en Kuwait intentó distribuir material relacionado con sus ideas en diversos lugares. Varios centros comerciales permitieron la actividad en sus pre-dios, mientras que otros se opusieron o impusieron condi-ciones alegadamente muy restrictivas. El Tribunal Supremo de Nueva Jersey, fundamentándose en un análisis desarrollado en un caso previo, State v. Schmid, 423 A.2d 615 (1980), y en su propio examen sobre el valor de la li-bertad de expresión frente al derecho de propiedad, deter-minó que los propietarios del centro comercial estaban constitucionalmente obligados a permitir allí la distribu-ción de hojas sueltas que tenía propósitos no comerciales, sujeto a regulaciones razonables. Dicho Tribunal señaló que los centros comerciales referidos tenían todas las ca-racterísticas de las áreas de comercio tradicionales (downtown business district). Indicó, además, que en dichos cen-tros existía la presencia de policías municipales, y que sus dueños permitían y estimulaban la realización de activida-des no comerciales orientadas al público visitante. El Tribunal también determinó que la invitación que se le hacía al público para que visitase el centro comercial era amplia. El Tribunal concluyó que se podía realizar en los predios del centro comercial cualquier tipo de actividad que era realizable en el área de comercio tradicional {downtown). En particular indicó el Tribunal que la distribución de ho-jas sueltas con temas como el que tenían las hojas sueltas de ese caso era una actividad que siempre se había reali-zado en el área de comercio tradicional {downtown). El Tribunal reiteró su señalamiento previo de que la libertad de expresión garantizada por la Constitución de ese estado prevalecía contra acciones de entidades privadas que fue-sen irrazonables u opresivas. State v. Schmid, supra.
*947Finalmente, debe mencionarse la posición particular del Tribunal Supremo del estado de Washington. Ese foro, en Alderwood Assoc. v. Wash. Envir. Council, 635 P.2d 108 (Wash. 1981), revocó una orden emitida por un tribunal de instancia del estado mediante la cual se le había prohibido a una organización ambientalista solicitar firmas y reali-zar demostraciones en los predios de un centro comercial privado. El Más Alto Tribunal de Washington determinó que dichas actividades estaban protegidas por la constitu-ción estatal. Posteriormente ese Tribunal aclaró cuál era el fundamento preciso de la decisión aludida al señalar que:
... the holding in Alderwood was simply that people have a right under the initiative provision of the Constitution of the State of Washington to solicit signatures for an initiative in a manner that does not violate or unreasonably restrict the rights of private property owners. We expressly do not here disturb that holding. (Escolios omitidos.) Southcenter v. National Dem. Policy Com., 780 P.2d 1282, 1290 (Wash. 1989).

C. Otros tribunales estatales

Los tribunales supremos de un gran número de estados han considerado la cuestión que nos concierne en el caso de autos y han resuelto que sus propias constituciones no ofre-cen una protección a la libertad de expresión que sea mayor que la que surge de la Constitución federal, según interpre-tada por el Tribunal Supremo de Estados Unidos. Dichos tribunales han realizado un análisis del asunto similar al utilizado actualmente por el Tribunal Supremo de Estados Unidos, y han limitado el alcance del derecho de expresión establecido en sus respectivas constituciones a situaciones en las que existe acción estatal (state action). De este modo, al resolver que el ámbito de sus propias cláusulas de libertad de expresión no es mayor que el de la Constitución federal, no han permitido manifestaciones como las del caso de autos en centros comerciales privados cuando el Estado no está involucrado. En este grupo se encuentran, *948entre otros: Minnesota, State v. Wicklund, 589 N.W.2d 793 (1999); Texas, Republican Party of Texas v. Dietz, 940 S.W.2d 86 (1997); Ohio, Eastwood Mall, Inc. v. Slanco, 626 N.E.2d 59 (1994); Carolina del Sur, Charleston Joint Venture v. McPherson, 417 S.E.2d 544 (1992); Georgia, Citizens for Ethical Gov. v. Gwinnett, 392 S.E.2d 8 (1990); Arizona, Fiesta Mall Venture v. Mecham Recall Com., 767 P.2d 719 (Ariz. App. 1988); Wisconsin, Jacobs v. Major, 407 N.W. 2d 832 (Wis.1987); Pennsylvania, W. Pa. Soc. WRKRS. v. Conn. Gen. Life Ins., 515 A.2d 1331 (1986); Nueva York, Shad Alliance v. Smith Haven Mall, 488 N.E.2d 1211 (1985); Michigan, Woodland v. Michigan Citizens Lobby, 378 N.W.2d 337 (1985); Connecticut, Cologne v. Westfarms Associates, 469 A.2d 1201 (1984), y Carolina del Norte, State v. Felmet, 273 S.E.2d 708 (1981).
IV

La libertad de expresión en Puerto Rico

Antes de entrar a resolver el asunto concreto que está ante nuestra consideración aquí, es menester señalar que reiteradamente hemos reconocido que las interpretaciones que hace el Tribunal Supremo federal sobre el contenido de los derechos fundamentales conferidos por la Constitución de Estados Unidos sólo constituyen el mínimo de protección que tenemos que reconocer al amparo de nuestra propia Constitución a esos derechos. Dichas interpretaciones no limitan nuestra facultad para reconocer mayor amplitud a las garantías constitucionales conferidas por la Constitución de Puerto Rico. Así, hemos determinado antes que nuestra Constitución tiene una factura más ancha que la Constitución federal con respecto a derechos tales como la prohibición del menoscabo de obligaciones contractuales (Bayrón Toro v. Serra, 119 D.P.R. 605 (1987)), la prohibición contra registros y allanamientos irrazonables (Pueblo v. Meléndez Rodríguez, 136 D.P.R. *949587 (1994); Pueblo v. Rivera Colón, 128 D.P.R. 672 (1991); Pueblo v. Malavé González, 120 D.P.R. 470 (1988); Pueblo v. Falú Martínez, 116 D.P.R. 828, (1986); Pueblo v. Dolce, 105 D.P.R. 422 (1976)); la intimidad (Ramírez de Ferrer v. Mari Brás, 144 D.P.R. 141 (1997); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436 (1975)) y la libertad de expresión (U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993)).
Más aún, ya antes hemos resuelto que la Constitución del Estado Libre Asociado “tiene un origen y un historial distinto a la Constitución de Estados Unidos ... [n]uestra Constitución reconoce y concede unos derechos fundamentales con una visión más abarcadora y protectora que la Constitución de Estados Unidos”. (Enfasis suplido.) López Vives v. Policía de P.R., 118 D.P.R. 219, 226-227 (1987). Nuestra doctrina jurisprudencial, pues, es cónsona con la determinación del Tribunal Supremo federal en Lloyd Corp. v. Tanner, supra, reiterada en Pruneyard Shopping Center v. Robins, supra, que reconoce el derecho de las jurisdicciones estatales a ampliar la protección de los derechos fundamentales al amparo de sus propias constituciones más allá de lo dispuesto por la Constitución federal, según interpretada por el Tribunal Supremo de Estados Unidos.
La sección cuarta del Artículo II de nuestra Constitución, L.P.R.A., Tomo 1, consagra el derecho de toda persona a la libre expresión. En la Asamblea Constituyente se reconoció que este derecho se debe “ejercitar a plenitud dentro de la más dilatada libertad”. (Enfasis suplido.) 4 Diario de Sesiones de la Convención Constituyente 2564 (1951). De igual forma, hemos expresado que el derecho a la libertad de expresión fue concebido, entre otras cosas, “para facilitar el desarrollo pleno del individuo y estimular el libre intercambio y la diversidad de ideas, elementos vitales del proceso democrático”. Velázquez Pagán v. A.M.A., 131 D.P.R. 568, 576 (1992). Expresamente hemos reconocido y reiterado la preeminencia de la liber-*950tad de expresión en nuestro ordenamiento constitucional, Mari Bras v. Casañas, 96 D.P.R. 15, 26 (1968), “que nos obliga a su más celosa protección”, Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251, 255 (1979).
En efecto, en el pasado hemos sido tan celosos con la protección de la libertad de expresión que la hemos reconocido aun en circunstancias que se apartan de las que son las más comunes para las manifestaciones de protesta y para el intercambio y la crítica de ideas. Aunque hemos reconocido que fuera de los foros públicos tradicionales el Estado tiene amplias facultades para restringir la libertad de expresión, no obstante hemos hecho hincapié en que aun en tales foros poco tradicionales no puede prohibirse absolutamente el ejercicio de este derecho tan fundamental. U.N.T.S. v. Srio. de Salud, 133 D.P.R. 153 (1993). Así, pues, hemos convalidado el derecho a fijar pas-quines en postes de alumbrado y en las columnas de puentes sin necesidad de la autorización de sus custodios en Pueblo v. Arandes de Celis, 120 D.P.R. 530 (1988), y Mari Bras v. Alcaide, 100 D.P.R. 506 (1972). Igualmente hemos reconocido el derecho de estudiantes a celebrar mítines y marchas en terrenos universitarios aun cuando existía un trasfondo de violencia en la institución causado por una huelga laboral en Sánchez Carambot v. Dir. Col. Univ. Humacao, 113 D.P.R. 153 (1982). Asimismo hemos protegido el derecho de los maestros a celebrar reuniones en predios escolares durante la hora de almuerzo en Rodríguez v. Srio. de Instrucción, 109 D.P.R. 251 (1979), y hemos permitido el uso de altoparlantes en la vecindad de colegios electorales en Mari Brás v. Casañas, supra.
En nuestros pronunciamientos ordinarios sobre el alcance de la protección constitucional a la libre ex-presión, hemos indicado que ésta depende en gran medida del lugar o foro en el que se desea ejercer ese derecho. Como se sabe, en los denominados foros públicos tradicionales le hemos reconocido una protección amplia y *951abarcadora. Hemos señalado en Pacheco Fraticelli v. Cintrón Antonsanti, 122 D.P.R. 229, 241-242 (1988), que
[d]esde tiempos inmemoriales los parques, las plazas y las calles de Puerto Rico han constituido foros de divulgación, de intercambio y de crítica de ideas. Es en ellos en donde la con-ciencia ciudadana y particular forma de ver el mundo tienen impacto y repercuten. Son los foros públicos por excelencia para la divulgación y expresión de ideas. Las calles en particular constituyen un instrumento eficaz de divulgación de ideas ac-cesible para aquellos individuos y grupos que no cuentan con suficientes recursos económicos y que no tienen, por tanto, ac-ceso a los medios de comunicación masiva como lo son la radio, la televisión y la prensa. (Enfasis suplido.)
A pesar de la importancia que han tenido los foros públicos para la divulgación e intercambio de ideas, es menester reconocer, sin embargo, que la vitalidad de esos lugares tradicionales para la expresión pública ha ido menguándose paulatinamente, al menos en las comunidades urbanas del país. Los lugares de reunión en los cuales las personas tradicionalmente realizaban la divulgación y el intercambio de ideas de forma gratuita y efectiva —las plazas, los parques y las calles— han ido suplantándose por otros sitios en los cuales las personas hoy día ejercen libremente el intercambio de ideas y la crítica sobre lo que acontece en la colectividad, actividades que tan importante sitial tienen en nuestro país.
Al expresarnos previamente sobre esta situación, hemos señalado que en Puerto Rico los centros comerciales han ido sustituyendo a las plazas públicas y otros lugares tra-dicionales como centros de reunión. Así, en J.A.D.M. v. Centro Com. Plaza Carolina, 132 D.P.R. 785, 791 (1992), indicamos:
0]os grandes centros comerciales, los regionales y subregio-nales, ofrecen todo tipo de servicios complementarios, tales como bancos, restaurantes, sitios de comida ligera, centros de juegos de diversión y cines, entre otros. En estos modernos cen-tros de mercadeo, bajo techo y equipados con aire acondicio-nado y amplio estacionamiento, en ocasiones, debido a las faci-*952lidades de acceso y comodidades que les brindan a las personas en la comunidad, también se ofrecen servicios gubernamenta-les, tales como correo, facilidades para el pago de facturas de agua, luz y teléfono, la obtención de documentación oficial, como pasaportes, etc. Con el propósito de atraer al mayor nú-mero de personas posible, estos centros comerciales periódica-mente ofrecen espectáculos y atracciones no sólo comerciales, sino también artísticas, educativas, deportivas y cívicas. La combinación de todos estos factores ha hecho que en ocasiones los centros comerciales hayan venido a sustituir las plazas pú-blicas y otros centros de reunión en las comunidades. (Enfasis suplido.)
Conscientes de lo anterior, a la luz de la normativa re-señada previamente, pasemos a analizar la controversia que nos ocupa.
V
Según se señaló antes, las manifestaciones en controversia en el caso de autos tenían como objetivo protestar contra la determinación gubernamental de vender la corporación pública conocida como la P.R.T.C. Entre los manifestantes se encontraban empleados de la corporación referida y otros obreros pertenecientes a agrupaciones sindicales que manifestaban su rechazo a la venta de la P.R.T.C. Las únicas oficinas comerciales de la compañía telefónica en el área de Mayagüez estaban localizadas en los predios del centro comercial en cuestión. Allí tenían que acudir los clientes de la P.R.T.C. a realizar los trámites necesarios para obtener los servicios telefónicos que interesaban. Para los peticionarios ese era el lugar más idóneo en Mayagüez para expresar su oposición a la venta de la P.R.T.C. Así lo reconoció el propio foro de instancia al expresar que “[era] difícil concebir un mejor lugar de ex-presión para informar a los usuarios de la P.R.T.C. la manifestación en contra de la venta y la privatización”. Más aún, en términos funcionales, las aludidas oficinas de la P.R.T.C. constituían un lugar público, un predio guberna-*953mental en el cual ni siquiera el Estado puede prohibir el ejercicio de la libertad de expresión absolutamente. Cuando Empresas alquiló los locales en cuestión a la P.R.T.C., que era entonces una corporación pública, ésta sabía que no se trataba de un arrendatario privado sino de una entidad del Estado Libre Asociado de Puerto Rico, que estaba sujeta a normas y requerimientos distintos a los de un mero cliente privado. Como bien señaló el tribunal de instancia, si en estas facilidades de la P.R.T.C. se pueden prohibir en forma absoluta las manifestaciones públicas, ello significaría que cualquier entidad gubernamental puede privar a sus empleados u otras personas de llevar a cabo actividades que están constitucionalmente protegidas sólo con alquilar locales para sus oficinas de servicio al público en centros comerciales privados, lo que sería intolerable.
A lo señalado en el párrafo anterior hay que añadirle el hecho incontestable de que el centro comercial en cuestión es un lugar vital para los residentes de la región donde se llevan a cabo múltiples y numerosas actividades comuna-les y al cual acuden miles de personas diariamente para atender muchos asuntos importantes. Al momento de los hechos del caso de autos, en dicho centro comercial se ofre-cían servicios bancarios, de zapatería, de lavandería, de farmacia y de librería. Además de numerosas tiendas para la venta de toda clase de artículos de uso diario, había allí restaurantes, un supermercado, salones de belleza y bar-bería, agencias de viaje, un garaje para la reparación de vehículos de motor, salas de cine y una estación de gasolina. Ocupando un predio de terreno que excedía las cien (100) cuerdas, dicho centro tenía miles de pies cuadra-dos dedicados a los cinco mil (5,000) espacios de estaciona-miento y a las varias vías para el tránsito peatonal y vehicular que allí existían. Se trata evidentemente del equivalente contemporáneo del núcleo tradicional de nues-tros pueblos, que ha venido a sustituir la plaza pública, los *954parques y las calles principales de éstos como centros de reunión y de convivencia de las personas, y que además lo hacen comparable en su carácter cuasi público al company town de Marsh v. Alabama, supra.
No podemos ignorar, además, que los establecimientos comerciales de gran magnitud, como el que aquí nos con-cierne, con frecuencia se dedican deliberadamente a la ta-rea de realizar distintos tipos de actividades sociales, cul-turales y de otra índole con el propósito de fomentar la visita continua del mayor número de personas a dichos establecimientos. En gran medida, pues, la sustitución de los lugares tradicionales de reunión de las personas por los centros comerciales ha sido el resultado de un empeño con-certado de los dueños de estos centros.
Finalmente, debe tomarse en cuenta el significativo nexo del Estado con el centro comunal en cuestión. En dicho centro existía un cuartel de la Policía de Puerto Rico. Además de las oficinas de la P.R.T.C., que entonces era una corporación pública, allí existían también otras oficinas gubernamentales como la de la Autoridad de Energía Eléctrica y la del Departamento de Estado. Más aún, como en todo centro comercial del tamaño del Mayagüez Malí, también existía allí un contingente de guardias de seguridad, que tienen autorización del Estado para portar armas y velar por el orden y la paz pública en los establecimientos privados, lo que es una función que tradicionalmente le compete al Estado. Véase Pueblo v. Rosario Igartúa, 129 D.P.R. 1055 (1992). Todos estos numerosos vínculos del Estado con el centro comercial referido destacan y fortalecen el carácter que tenía el Mayagüez Mall de ser funcionalmente equivalente al núcleo vital tradicional de nuestros pueblos, comparable a un company town.
Los dueños del centro comercial en cuestión han invocado ante nos su derecho al disfrute de la propiedad privada como fundamento para la autoridad que reclaman de prohibir según les plazca la celebración en dichos *955centros de actividades como las de los manifestantes en este caso. No cabe duda de que el derecho de toda persona al disfrute de la propiedad está reconocido en la See. 7 del Art. II de la Constitución de Puerto Rico, L.P.R.A., Tomo 1. Sin embargo, reiteradamente hemos señalado que este de-recho no es absoluto, y que cede ante situaciones en las cuales debe prevalecer el bienestar común y el interés público. Velázquez Velázquez v. E.L.A., 135 D.P.R. 84 (1994); Vázquez v. A.R.Pe., 128 D.P.R. 513 (1991); The Richards Group v. Junta de Planificación, 108 D.P.R. 23 (1978). Al referirnos al desarrollo del concepto propiedad actual indicamos en The Richards Group v. Junta de Planificación, supra, pág. 35, que:
... la propiedad en las sociedades democráticas tradicionales entraña determinados derechos, pero ... estos viven en compe-tencia continua con otros intereses, privados y públicos, de im-portancia cambiante y en ocasiones creciente. La extensión de esos derechos y el grado a que tienen que ceder ante otros va-lores dependen de las circunstancias de cada controversia. (Es-colio omitido.)
En el caso de autos, las distintas circunstancias mencionadas aparejan una limitación al derecho de propiedad de Empresas. Según hemos señalado, el lugar concreto donde se llevaron a cabo las manifestaciones de los peticionarios constituía funcionalmente un apéndice o prolongación de unas facilidades gubernamentales. Más aún, estas facilidades estaban ubicadas en un enorme centro comercial, que tenía otros vínculos importantes con el Estado, y que, además, era análogo al núcleo vital de nuestros pueblos y ciudades. En tales circunstancias, el lugar aludido se asemejaba jurídicamente al foro público tradicional, en el cual no se puede prohibir de manera absoluta el ejercicio de la libertad de expresión.
Como señalamos antes, quienes formularon nuestra Carta de Derechos nos impusieron la grave responsabilidad de asegurar que en nuestro país los derechos *956de expresión habrán de ejercerse a plenitud, dentro de la más dilatada libertad. Esa responsabilidad incluye la labor de atemperar estos preciados valores jurídicos a nuestra cambiante realidad. Nadie puede negar que la intensa transformación de nuestras comunidades urbanas ha ido desplazando inexorablemente los foros públicos tradiciona-les de modo tal que aspectos dinámicos de nuestra convi-vencia y del diálogo colectivo ocurren con gran frecuencia, no ya en las plazas y los parques públicos y en las calles de nuestras ciudades, sino en centros como el que aquí nos concierne. Por ello, si nos aferramos a la realidad del pa-sado, si insistimos en que sólo ésas plazas, parques y calles son los foros principales para el ejercicio de la libertad de expresión, faltaríamos al mandato constitucional. El libre intercambio de ideas y la crítica pública entonces queda-rían reducidos de modo notable. Nuestro proceso democrá-tico se empobrecería. Se pondría en riesgo la “discusión enérgica de las ideas, que es tan esencial para el cabal desarrollo del ser humano, como para la conservación y el sostenimiento del bienestar común”. Sánchez Carambot v. Dir. Col. Univ. Humacao, supra, pág. 161.
En varias ocasiones antes hemos insistido en que al in-terpretar nuestra Constitución debemos garantizar la con-tinuada vigencia de sus valores fundamentales frente a las nuevas realidades del país. Este principio cardinal lo re-afirmamos en Nogueras v. Hernández Colón (1), 127 D.P.R. 405, 411 (1990), al señalar que
... debemos evitar que interpretaciones inflexibles y el apego a viejos modelos impidan su aplicabilidad a las eventualidades del futuro y en pocos años tornen obsoleta una constitución diseñada para guiar la vida de un pueblo por varios siglos .... Tampoco debemos olvidar que “el sentido de hoy no es siempre el sentido de mañana” [y que l]a interpretación judicial tiene por su naturaleza una evolución natural para las distintas épocas. Pacheco v. Vargas, Alcaide, 120 D.P.R. 404, 410 (1988), y casos allí citados.
Ya anteriormente lo habíamos reiterado de manera pal-*957maria en P.I.P. v. C.E.E., 120 D.P.R. 580, 613 (1988), al señalar que:
... La permanencia y estabilidad de nuestra Constitución de-pende, en última instancia, de su capacidad para responder a los distintos problemas sociales, económicos y políticos a que se enfrenta el país. Como intérpretes máximos de este documento no podemos limitar su alcance ni congelar sus principios a la época en que se promulgaron. Al interpretar sus postulados bá-sicos nunca debemos olvidar que “[u]na Constitución no esta-blece, ni debe establecer, normas para la hora que pasa, sino principios para un futuro que se expande”. B.M. Cardozo, La naturaleza de la función judicial, Buenos Aires, Eds. Arayú, 1955, pág. 64.
Hay que evitar pronunciamientos que la fosilicen y la con-viertan en una pieza de museo de historia ....
Igualmente, López Vives v. Policía de P.R., supra, pág. 227, al afirmar que:
... [a]l interpretar sus contornos, debemos garantizar su vigo-rosidad y relevancia a los problemas socioeconómicos y políticos de nuestro tiempo.
El cardinal principio aludido lo explicamos con elocuen-cia en P.R. Tel. Co. v. Martínez, 114 D.P.R. 328, 350 (1983), al señalar respecto a nuestra Constitución que:
... Su vitalidad descansa en su dinamismo. Es un documento que rebasa las preferencias personales de sus autores y plasma las esperanzas de ulteriores generaciones. Su factura es mo-derna, de lenguaje claro y sencillo, susceptible a una continua renovación. No está escrito en lengua extinta, arduo de desci-frar y referente a asuntos esotéricos. Interpretamos una Cons-titución, no los Rollos del Mar Muerto .... "... En buena teoría de adjudicación, además, los parlamentos no son los únicos agentes de cambios sociales necesarios. Cuando se trata de mantener vivo un esquema constitucional, de conservarlo en buena sintonía con las realidades del país, es principal deber de la judicatura propender igualmente a tal fin .... Figueroa Ferrer [v. E.L.A., 107 D.P.R. 250, 278 (1978)]”.
Todas estas esclarecidas expresiones sobre nuestra ingente función de interpretar la Constitución de *958Puerto Rico a la altura de los tiempos son particularmente ciertas cuando se trata de la libertad de expresión, que esa Constitución garantiza de manera más abarcádora y más amplia que la Constitución de Estados Unidos. Ello es así porque la libertad de expresión tiene una jerarquía sin par en nuestro ordenamiento constitucional como la piedra angular de nuestro sistema de vida democrático. Lo señala-mos recientemente en Coss y U.P.R. v. C.E.E., 137 D.P.R. 877, 886 (1995), del modo siguiente:
La libertad de expresión es la quinta esencia de una sociedad democrática. De forma multidimensional, en la constelación de valores democráticos, goza de una primacía peculiar. Todo indi-viduo está en la libertad de poder expresar sus opiniones según su conciencia. Esta libertad intenta “proteger jurídicamente el libre desenvolvimiento de la personalidad a través de los me-dios más eficaces y habituales de exteriorización de los conteni-dos de conciencia”. (Citas omitidas y énfasis suplido).
Nos compete asegurar que esta preclara concepción de la libertad de expresión no sea mera retórica. Tenemos el deber de hacerla valer plenamente frente a las cambiantes realidades del país y evitar así que pueda convertirse gra-dualmente en sólo una vivencia del pasado.
En resumen, pues, la proyección contemporánea de la amplia libertad de expresión que garantiza nuestra propia Constitución nos requiere resolver que esa libertad tan preeminente no puede conculcarse de modo absoluto en un lugar como el que aquí nos concierne concretamente, que por sus características medulares se asemeja jurídicamente al foro público tradicional. En lugares tan particulares como el referido, los dueños de la propiedad pueden establecer normas vinculantes sobre el tiempo, el espacio y el modo de expresarse, a fin de que no se afecten sustancialmente las actividades legítimas del establecimiento. Lo que no se puede hacer es prohibir absolutamente la libertad de expresión, que es esencial para la discusión pública de temas tan importantes como el de este caso.
*959Somos conscientes de que un centro mercantil como el del caso de autos, a pesar de ser funcionalmente el equivalente del antiguo núcleo vital de nuestros pueblos, sigue siendo una propiedad privada dedicada al comercio. Por ello, sus dueños pueden limitar la actividad expresiva en el centro a aquella que sea razonablemente compatible con los objetivos comerciales para los cuales éste se estableció. Pueden reglamentar el tiempo, el lugar y la manera de la expresión de modo que no se alteren sustancialmente las actividades comerciales. Pueden evitar que manifestaciones como las del caso de autos lleguen a constituir un entorpecimiento real y serio de las prácticas comerciales de negocios aledaños. Lo que los dueños del centro no pueden hacer es prohibir en forma absoluta las actividades de expresión. Como en tantas otras ocasiones en el ámbito jurídico, la clave en este asunto radica en lograr un balance entre los intereses en conflicto: la libertad de expresión de los manifestantes, por un lado, y el derecho de los dueños de la empresa a conducir sus negocios sin interferencias injustificadas, por otro. La razonabilidad de las restricciones que impongan los dueños dependerá de las circunstancias particulares de cada caso, que los tribunales deberán sopesar de surgir conflictos. Mari Bras v. Casañas, supra, pág. 21.
Los dueños aquí no tenían normas escritas para cir-cunscribir razonablemente la conducta de los manifestantes. Por el contrario, las facilidades del centro comercial habían sido usadas antes para la divulgación de información con fines no comerciales. Con ese trasfondo, no estaban en posición de prohibir de ningún modo las mani-festaciones pacíficas y ordenadas que aquí nos conciernen. Resolvemos, pues, que no procedía el interdicto preliminar solicitado por Empresas. Erró el foro apelativo al conceder dicho interdicto, y al ordenar a los manifestantes a cesar y desistir absolutamente de sus actividades.
*960VI
Por los pronunciamientos antes expuestos, procede re-vocar la referida sentencia del Tribunal de Circuito de Ape-laciones y, en su lugar, reinstalar el dictamen del Tribunal de Primera Instancia.

Se dictará sentencia conforme a lo señalado.

El Juez Asociado Señor Corrada Del Río emitió una opi-nión disidente en parte y concurrente en parte. El Juez Asociado Señor Rebollo López no intervino.

 En este caso la demanda fue presentada no solamente contra la Hermandad Independiente de Empleados Telefónicos y la Unión Independientes de Empleados Telefónicos, sino también contra el Comité Amplio de Organizaciones Sindicales, que es una agrupación obrera activamente involucrada en muchas de las controversias públicas de mayor trascendencia en el país.


 Empresas Puertorriqueñas de Desarrollo, Inc. v. U.T.I.E.R., casos Núms. IPE95-0044 (Tribunal Primera Instancia), KLAN-9801174 (Tribunal de Circuito de Apelaciones) y CC-2000-229 (Tribunal Supremo de Puerto Rico).


 Hacemos referencia sólo a aquellos casos cuyas controversias concretas son similares a las que aquí nos conciernen.


 Como se indica más adelante en la opinión, en el estado de Washington se han permitido determinadas actividades en centros comerciales al amparo de una cláusula particular de su Constitución, que no es la relativa a la libertad de expresión.


 En Robins v. Pruneyard Shopping Center, 592 P.2d 341 (Cal. 1979), el máximo tribunal de California ratificó sus dictámenes tanto en Schwartz-Torrance Inv. Corp. v. Bakery & Con. Wkrs. U., 394 P.2d 921 (Cal. 1964), como en Diamond v. Bland, 477 P.2d 733 (Cal. 1970), aunque éstos habían sido resueltos en parte al amparo de una normativa federal que fue posteriormente revocada. Afirmó su uso como precedentes, señalando que la jurisprudencia federal era relevante pero no conclusiva, en vista de la facultad de los tribunales estatales bajo sus propias cons-tituciones de ampliar el mínimo de protección que el Tribunal Supremo federal determine poseen las garantías constitucionales federales.